Citation Nr: 1308808	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left shoulder disorder, with full thickness tear of the left supraspinatus and subscapularis tendon. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which increased from 0 to 20 percent the evaluation for a left shoulder disability, effective April 13, 2009. The Veteran appealed therefrom for a higher rating. Jurisdiction was transferred to the RO in              New York, New York. 

Throughout the record, the Veteran has described having had functional limitation of his right upper extremity that developed as a consequence of overuse of the right arm, due to his existing left arm condition. On this basis,   a claim is raised for service connection for a right arm disorder, as secondary to the service-connected left arm disorder. See 38 C.F.R. § 3.310 (2012).         This claim has not yet been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the matter, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.












REMAND

The Board finds that further development of the instant claim on appeal is warranted prior to issuance of a final decision, namely, in the form of a more thorough and contemporaneous VA Compensation and Pension examination.      The Veteran last underwent relevant VA examination of the left shoulder in        July 2009, some three and one-half years ago, and thus not a sufficiently recent medical study for disability evaluation purposes. Therefore, a new examination is deemed necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The requested VA examination will also provide the opportunity to more definitely evaluate the symptoms and manifestations of service-connected left shoulder disability, inasmuch as the exact structural components of the affected injury is not immediately clear from the evidence (including whether primarily that of the acromioclavicular, or humeral joint), and as well there is indication from a             July 2010 private MRI study of possible muscle atrophy and/or associated impairment of the left biceps tendon and musculature. The examination should thus provide findings relevant to evaluation of muscle injury under the VA rating criteria, along with that involving orthopedic impairment by itself. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a      VA examination to determine the current severity of         his service-connected left shoulder disorder, with full thickness tear of the left supraspinatus and subscapularis tendon. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present orthopedic symptoms and manifestations attributable to the Veteran's service-connected left shoulder disorder.              (In so doing, please clarify whether the affected joint region consists primarily that of the acromioclavicular joint, or humeral joint, or indeed both.) In evaluating        the Veteran, the examiner should report complete range of motion findings for the affected joint region.                The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area is used repeatedly over a period of time. The examiner should also be asked to determine whether the affected joint region exhibits weakened movement, excess fatigability or incoordination. These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The VA examiner is further requested to provide a comprehensive indication of any and all muscle injury components of a left shoulder disorder, and if present, please evaluate these in terms of overall severity             (mild, moderate, moderately severe, etc.).  

Please further indicate whether it is at least as likely       as not (50 percent or greater probability) that the Veteran manifests muscle injury or other soft tissue injury to the left biceps as a consequence of the service-connected         left shoulder disorder, and if so, indicate the nature and extent of this impairment. 
2. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.        If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


